DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 03/01/2021, has been entered.

     Claims 1, 3, 4, 44 and, 69 have been amended.

     Claims 1, 3, 4, 43, 44, 68 and 69 are pending and currently under Restriction Requirement set forth herein.

     
    Applicant’s amendment, filed 06/10/2022, has been entered.

     Claims 2, 3, 5-42, 45-67 and 70-103 have been canceled.
     Claims 2, 5-42 and 45-67 and 70-103 have been canceled previously.

     Claims 1, 4, 43, 44, 66 and 69 have been amended 

      Claim 104-117 have been added.

   3.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
      Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
 
    Appropriate corrections are required

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 







5.  Claims 1, 4, 43, 44, 68, 69, 104-117 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
     Anonymous: Clazakizumab for Chronic (cABMR) and Active (ABMR) Antibody Mediated Rejection Post-Kidney Transplant, December 2017, pages 1-8, retrieved from the internet URL: clinicaltrial.gov/ct2/show/NCT03380377 (1449; #1) 
     in view of Jordan et al. (US 2017/0174760; 1449; #2),
     Bohmig, Safety, Tolerability and Efficacy of anti-IL-6 Antibody Claszakizumab in Late Antibody Mediated Rejection After Kidney Transplantation – a Pilot Trial (1449; #2),
     Smith (US 2016/0130340), and
     Kumar et al. (Pneumocystis jirovecii pneumoni after rituximab therapy for antibody-mediated rejection in a renal transplant; Transpl Infect Dis 2009 April; 11(2): 167-170. Doi: 10.1111/j.1399-3062.2008.00345.x. ABSTRACT ONLY).
 
     Anonymous: Clazakizumab for Chronic (cABMR) and Active (ABMR) Antibody Mediated Rejection Post-Kidney Transplant, December 2017, pages 1-8, retrieved from the internet URL: clinicaltrial.gov/ct2/show/NCT03380377 (1449; #1) 
      report Brief Summary:
      Single center, phase I/II exploratory studies focus on proven chronic antibody medicated rejection and/or donor specific antibodies at time of biopsy, including anti-IL-6 antibody, six monthly, after patients have been diagnosed. who exhibit DSA to their donor, had eGFR > 30 mL/min/1,73m2, assess donor-specific anti-HLA antibodies (DSA), monitor immunologic studies, standard post-transplant immunosuppressive protocol,  
      reported with 25mg subcutaneously every 4 week, which can continue dosing, based upon safety/tolerability and efficacy issues, to address allograft evidence such as C4d staining and transplant glomerulopathy, Banff scoring, repeat labs will be performed, long term dosing options at the 12 month protocol (see entire document).  

     Jordan et al. teach Methods For Treating Antibody-Mediated Rejection (ABMR / cABMR) (evidence of positive C4d staining Post-Transplantation of transplanted organs using inhibitors of IL-6, including antibodies (e.g., Tocilizumab),
      including the role of inadequate immunosuppression or non-compliant with anti-rejection medications in those who receive HLA-incompatible transplanted, deterioration of kidney allograft function the consequence of persistence DSA positivity and the efforts to significantly reduce donor specific HLA antibodies (DSA) of and improved transplant rates, protocol biopsies and desensitization strategies, including monitoring alloimmune / allograft responses and allograft, steroids, urine output,
      treatments with pulse steroids, IVIG, rituximab eculizumab, 
      reliance upon the Banff Assessments including methods of treating and/or reducing the severity of ABMR, including the standard of care treatment to those who have ABMR/CABMR and DSA,
     including providing samples from the subjects, detect the level of diagnosis markers of ABMR, including treating in turn,
     including addressing symptoms, of one more of deterioration of allograft function by measuring creatinine, estimated glomerular filtration fate (eGFR), the presence of DSA, biopsy evidence of capillaries, inflammation and complement (C4d) and combinations thereof 
     including monitoring for tuberculosis, viral infections, graft function / survival 
transplant glomerulopathy
      including treating with IVIG, Rituxiamb
      where treating reads on amelioration, reverse, alleviated, inhibit slow down or stop the progression or severity, one or more symptoms or markers are reduced condition or disorder
     including administering dosages and frequencies 
      including immunosuppression with mycophenolate mofetil, tacrolimus, prednisone, 
      including dosages effective amounts can be in the range of about 10-50 mg and over months; see paragraphs [0008], [0020], [0070]-[0078]), 
   (see entire document, including Abstract, Figures, Technical Field, Background, Summary, Brief Description of the Drawings, Detailed Description, Examples, Claims)

      Bohmig, Safety, Tolerability and Efficacy of anti-IL-6 Antibody Claszakizumab in Late Antibody Mediated Rejection After Kidney Transplantation – a Pilot Trial (1449; #2) reports the following, including tirect binding and blockade of IL-6, namely anti-IL-6 antibodies Clazakizumab is the most potent and longest activating agent in the IL-6/IL-6 blocking category
     with a half-life of about 30 days with subcutaneous administration resulting in sustained IL-6 blockade;
     wherein the Background and Rationale, it is noted that there an unmet need for an effective treatment of CABMR, which there is data that supports anti-IL-6 / IL-6R have been proven to be effective in the treatment of certain diseases / conditions,
     that preliminary data suggests that clazakizumab exhibits a broad range immunomodulatory actions that would address alloantibody response to allografts and be useful as a desensitizing agent improve rates of renal transplantations for high-HLA sensitized patients
     that clazakizumab is a potent inhibitor of IL-6-inducing acute phase proteins,
      that clazakizumab has been assessed of impact of clazakizumab on ABMR-associated inflammation in rejection organ allograft associated with inflammation
     (see Background and Rationale, Clazakizumab: Potential as a therapeutic agent in transplantation,  Nonclinical Studies, Clinical Studes, Clinical Pharmacology, Clinical Efficacy and Safety Studies, Hypothesis and Objective of the Study. Study Design 
Anti-Interventions : Treatment with clazakizumab, Baseline immunosuppression Outcome Measures, Tables 2/3;Figure 1: Trial Overview; Table 1, Inclusion and exclusion criteria
Methodology; HLA antibody detection, Transplant biopsies, Kidney Function, eGFR, Pantoprazole pharmacokinetics, Cytokine and markers of endothelial activation / injury, Leukocytes subpopulations, Gene expression analysis, TTV, Sample Size and Statistical Analysis, Table 4: Media and variability of key endpoints, results of the BORJECT study, Interim analysis, Adverse Drug Reactions   Safety Assessment and Reporting, Serious Adverse Events). 

     Smith, US 2016/0130340) teach Dosing Regimens Using anti-IL-6 Antibodies for the Treating of Rheumatoid and Psoriatic Arthritis,
     including dosages of anti-IL-6 antibody (e.g., 1, 5, 10, 15, 20 or 25 mg; every 4 weeks of every month) (e.g., see Abstract. [0044], [0112], [0113], [0146], [0150], [0178]1,
    including subcutaneous administration [0019], [0031]-[0033] [0051], [0087], [0151], [0152], [0175], [0177], [0245], [0517], [0518], [0528], [0535], [0539], [0542], [0596], [0641], [0654]).
Tables 10-13);
      including clazakizumab as an anti-IL-6 antibody ([00150, [0178]-[0188], [0554], [0677] -[0782], [0881], [0916], [0922], [0928]) (e,g., see Abstract, paragraphs [0112], [0113], [0116], [0146], [0150], [0608], [0618])
    (See entire document, including Field of the Subject Technology, Background, Summary, Detailed Description, Examples, Claims)

    Kumar et al., Pneumocystis jirovecii pneumoni after rituximab therapy for antibody-mediated rejection in a renal transplant; Transpl Infect Dis 2009 April; 11(2): 167-170. Doi: 10.1111/j.1399-3062.2008.00345.x. ABSTRACT ONLY)

    Kumar teach that jirovecii pneumoni may be a complication of anti-mediated rejection, wherein treatment has been available  

    Given the teachings of the prior individually and as a whole for treating (e.g., stabilizing or reducing, ameliorating) ABMR / CABMR with clazakizumab,
     including that anti-IL-6 antibodies, including clazakizumab can be administered at various doses and dosages regimen, including at lower doses that can read on 12.5 mg and subcutaneously, the following is noted.
 
     Doses and dosage regimens are result effective variables. 
     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens, including the particular dosing / dosing ranges and timing of dosing recited in the claims to treat ABMR /CABMR by administering clazakizumab subcutaneously at various amounts (e.g., 12.5 mg dose) and methods (subcutaneously) in order to achieve therapeutic effects.

     It is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456 (CCPA; see also In re Peterson, 315, F.3D, 1325 (Fed. Cir. 2003).  
     Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical ranges, In re Geisler, 116 F.3d 1465, 1469, (Fed. Cir. 1997) quoiting in re Antoine, 559 F.2d 618, 620 (CCPA 1977)
    Discovery for an optimum value or a result effective variable in a known process is ordinarily with the skill of the art.  In re Boesch 617 F,2d 272, 276 (CCPA 1980).
      Regarding the broadest interpretation of the claims,
     it is noted that certain claims do not recite specific physical steps per se, 
     but rather set forth characterization of conclusions of the results those claimed steps

     Note that certain claims are conditional claims, that is, if a condition precedential precedent in a methods claims is not met, the conditional steps recited in the claims are not required to be performed 
      See Ex part Schulhauser (Appeal No.2013-007847; PTAB April 29, 2016) 
      If a condition precedent in a methods claim is not met, the conditional step(s) recited in the claims is (are) not required to be performed.
     As such, the broadest reasonable interpretation of such method claims do not include the conditional steps.
     Therefore, the conditional steps in a method need not be found in a prior art in order to deny patentability of a method claim.

     Note that the prior art is very clear in relying upon standard of care.
     Treatment that is accepted by medical experts as a proper treatment for a certain type of disease and that is widely used by healthcare professionals. 
     Also called best practice, standard medical care, and standard therapy.

      Here, the dependent claims essentially explicitly and/or implicitly recite / claims the standard of care of treating AMBR / CAMBR. 

     While the claims are all rejected, note that the issues of interpretation of the claims, the conditional claims and the standard of care analysis are in consideration. 

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., methods of treating AMBR / CAMBR, anti-IL-6 antibodies / clazakizumab and the administration of anti-IL-6 antibodies subcutaneously as well as the standard of care associated with treatment and the monitoring of such treatment of the patient populations in need of the prior art treatment,
    that were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering the therapeutic anti-IL-6 antibodies clazakizumab subcutaneously to treat AMBR or CAMBR with a reasonable expectation of success. 




     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).

6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


7.  Claims 1, 4, 43, 44, 68, 69 and 104-117 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-20 of copending USSN 17/415,993 (Jordan et al.) and
      over claims 1, 3-9, 11, 13, 15, 17-25 of copending USSN 17/292,025 (Jordan).

      The independent claims of the instant claims of USSN 16/959,923 and the independent claims of copending USSN 17/415,993 and USSN 17/292,025 are essentially drawn to the same methods of treating / reducing antibody-mediated rejections ABMR / CABMR, which are conditions and treatment reducing / eliminating donor-specific antibodies in HLA-sensitized humans based upon by administering anti-IL-6 antibodies, particularly clazakizumab,

       Note that the dependent claims of the instant and copending claims are drawn to the standard of care of treating subject having AMBR or CABMR.

     Regarding the broadest interpretation of the claims of the difference claim sets,
     it is noted that certain claims do not recite specific physical steps per se, 
     but rather set forth characterization of conclusions of the results those claimed steps

     Note that certain claims are conditional claims, that is, if a condition precedential precedent in a methods claims is not met, the conditional steps recited in the claims are not required to be performed 
      See Ex part Schulhauser (Appeal No.2013-007847; PTAB April 29, 2016) 
      If a condition precedent in a methods claim is not met, the conditional step(s) recited in the claims is (are) not required to be performed.
     As such, the broadest reasonable interpretation of such method claims do not include the conditional steps.
     Therefore, the conditional steps in a method need not be found in a prior art in order to deny patentability of a method claim.

     Note that the prior art is very clear in relying upon standard of care.
     Treatment that is accepted by medical experts as a proper treatment for a certain type of disease and that is widely used by healthcare professionals. 
     Also called best practice, standard medical care, and standard therapy.

      Here, the dependent claims essentially explicitly and/or implicitly recite / claims the standard of card of treating AMBR / CAMBR. 

     The provisional double rejection is set forth herein.

8. No claim allowed.




9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 8, 2022